Citation Nr: 1132915	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-15 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), dysthymia, depression, a mood disorder, anxiety, major depressive disorder, panic disorder, and a personality disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD, dysthymia, depression, a mood disorder, anxiety, major depressive disorder, panic disorder, and a personality disorder. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and therapist


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to July 1972.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon. 

The Veteran attended an informal conference with a Decision Review Officer (DRO) in December 2008.  Testimony was not taken at that time.  The Veteran subsequently testified before the undersigned Veterans Law Judge in June 2011.  A transcript of the hearing is of record.  The Veteran submitted evidence at his hearing with waiver of RO review. 

At the outset, the Board notes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In reconciling these holdings, the United States Court of Appeals for Veterans Claims (Court) held that when varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, 'the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter.'  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337).

Here, the Veteran was initially denied service connection for PTSD with depression in an October 2002 rating decision.  The Veteran subsequently filed an April 2005 claim for PTSD.  This claim was denied in a December 2005 rating decision.  Although the Veteran's current claim on appeal was framed as for PTSD with depression, the Board will broaden his claim under Clemons, and consider whether new and material evidence has been submitted to reopen a broader claim for an acquired psychiatric disorder. 

Essentially, the Board is broadening the scope of the claim, to include his varying diagnoses, because the present claim turns upon essentially the same history and factual bases as were considered in the prior final rating decisions -- that the Veteran experiences a chronic psychiatric disorder as a result of his active service.  As such, the threshold question of whether new and material evidence has been submitted must be addressed. 
 
The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a decision dated in December 2005, the RO denied the Veteran's claim for service connection for PTSD with depression based on the finding that a clinical diagnosis of PTSD was not supported by the evidence. 

2.  Evidence received since the December 2005 rating decision relates to unestablished facts necessary to substantiate the claim for entitlement to service connection for an acquired psychiatric disorder.

3.  The Veteran did not engage in combat with the enemy.

4.  The weight of the competent evidence supports a diagnosis of PTSD; the evidence establishes in-service incurrence of a stressful event; and the competent evidence shows a nexus between the currently-diagnosed PTSD and the stressful event in service.


CONCLUSIONS OF LAW

1.  The December 2005 rating decision that denied service connection for PTSD with depression is final.  38 U.S.C.A. § 7105 (West 2002),  38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).
 
3.  With the resolution of reasonable doubt in the Veteran's favor, a psychiatric disorder, including PTSD was incurred in service. 38 U.S.C.A. §§ 1110, 1111, 1154(a), 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

The Veteran's claim for service connection for a psychiatric disorder, including PTSD is being reopened and granted.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II. New and Material Evidence- Acquired Psychiatric Disorder

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Historically, the Veteran initially filed a claim of entitlement to service connection for PTSD in May 2000.  In an October 2002 rating decision, the RO denied his claim essentially on the basis that the evidence of record did not support the finding that the Veteran's claimed disorder began in military service or was caused by some event or experience in service.  

The Veteran subsequently filed a claim for PTSD in April 2005.  The RO, in December 2005, reopened and denied the Veteran claim, in pertinent part, based on the finding that the Veteran did not meet the criteria for a clinical diagnosis of PTSD.  

The Veteran filed a claim of entitlement to service connection for PTSD in January 2007.  In June 2007, the RO reopened and denied the Veteran's claim.  He appealed.  Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The evidence added to the record since the last final December 2005 rating decision includes VA treatment records, private treatment records, July 2007 and May 2011 private opinions, a January 2009 VA examination, and testimony provided at a June 2011 BVA Hearing.  Of significant, import, the June 2011 BVA Hearing testimony and the May 2011 private opinion establish a clinical diagnosis of PTSD and a nexus between the Veteran's service and his current diagnosis.  The Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App 110 (2010).  Specifically, the Court stated that VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  Id.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.      

The Board finds that the evidence submitted since the December 2005 RO decision is new in that it was not associated with the claims folder prior to the December 2005 RO decision and material because it relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  A diagnosis of PTSD has been presented along with an opinion that relates that diagnosis to a purported in service stressor(s).  Therefore, his acquired psychiatric disorder claim will be reopened.

III.  Service Connection

Having reopened the Veteran's claim, the Board will now consider the claim on the merits.  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service will vary depending on whether or not the Veteran was "engaged in combat with the enemy." See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f) (2010); Doran v. Brown, 6 Vet. App. 283, 289 (1994).

On the other hand, if it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, then the Veteran's testimony alone does not suffice to establish the occurrence of the alleged stressor; instead, the Veteran must corroborate his testimony by credible supporting evidence.  See Stone v. Nicholson, 480 F.3d 1111 (2007) (finding no error in Board determination that a non-combat veteran's "own statements cannot serve as 'corroboration' of the facts contained in those statements"); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The phrase "engaged in combat with the enemy" requires that a veteran have personally taken part in a fight or encounter with a military foe or hostile unit or instrumentality. In this case, the evidence does not show that the Veteran actually engaged the enemy in combat.  VAOPGCPREC 12- 99.  His DD Form 214 does not reflect that he received any awards, citations, or decoration denoting having served in combat.  As noted above, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304 (2010).

The Veteran's claim of service connection for PTSD is based on numerous stressors, which include (1) witnessing a plane crash on the flight deck which resulted in fires, (2) witnessing multiple plane and helicopter crashes, (3) witnessing a serviceman's legs being cut off as a result of becoming caught in aircraft propellers (4) witnessing several servicemen who were blown over the sides of the ship due to jet exhaust, and resulted in drowning deaths because of the weight of chains over their shoulders used to facilitate planes to land on the flight deck, and (5) being held hostage by armed men.  See June 2011 BVA Hearing testimony, May 2011 Private Opinion, December 2008 VA treatment record, January 2009 VA examination report, July 2007 Private Opinion, August 2005 VA examination report, May 2000 Stressor Statement. 

The Board parenthetically notes that the provisions relating to the establishment of service connection for PTSD, found at 38 C.F.R. § 3.304(f), were amended, effective July 13, 2010.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  As set forth in the Federal Register, the revised provisions of 38 C.F.R. § 3.304(f) were made effective July 13, 2010, and apply to any claim that "[w]as appealed to the Board before July 13, 2010 but has not been decided by the Board as of that date."  Id.  

This recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3)(2010).  However, as will be discussed in detail below, the Board grants the Veteran's claim essentially based on a private treating licensed mental health professional counselor's testimony and opinion, therefore this regulatory change is not applicable to the Veteran's claim.  Therefore, corroboration of his alleged stressor is still necessary. 

In April 2005, the Veteran submitted various online documents confirming that a servicemember, stationed on the USS Bon Homme Richard, died in August 1969 when his aircraft crashed into the flight deck ramp during his landing approach.  The crash sprayed aircraft parts about the carrier's flight deck and the belly fuel tank ruptured and ignited.  Personnel records confirm that the Veteran was stationed aboard the USS Bon Homme Richard at the time of the accident.  The Veteran essentially asserts that he was witness to this accident.  The Veteran credibly testified at his June 2011 BVA hearing that his service duties included being on the back of the ship while the jets were landing.  He reported that he was also a qualified helmsman and spent a lot of time on the bridge, above the flight deck.  See BVA Hearing Transcript (T.) at 5.  The Veteran testified that he had witnessed a crash on the flight deck.  See BVA Hearing T. at 17. 

Without any evidence to the contrary, the Board finds that there is sufficient evidence to support the Veteran's allegations of fearing for his life when witnessing this accident.  See generally Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (holding that the Veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally).

Based on the Veteran's testimony and the Internet research submitted confirming a crash occurred on the ship the Veteran was assigned to, and in considering the places, types and circumstances of service, the Board finds that this particular reported in-service stressor has been verified.  As will be discussed in more detail below, the Board will grant service connection for PTSD based on this particular stressor, therefore discussion as to the verification of his other stressors is not necessary at this time.  Resolving reasonable doubt on this question in the Veteran's favor, the Board finds that the reported stressor occurred; therefore, the stressful event is considered verified by the evidence of record.

Having determined that the record contains credible supporting evidence that the claimed in-service stressor occurred, the Board will consider whether he has a current diagnosis of PTSD and medical evidence establishing a link between current symptoms and the verified in-service stressors.

The Board initially notes that a May 2011 Private Opinion confirms a diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The Board has considered that an August 2005 VA examiner indicated that the Veteran did not meet the DSM-IV criteria for PTSD.  She stated that the Veteran's reported PTSD symptoms were not sufficient for a PTSD diagnosis.  The VA examiner diagnosed the Veteran with cannabis induced mood disorder, mixed depression, anxiety and cannabis dependence at that time.  Moreover, a January 2009 VA examiner diagnosed the Veteran with chronic episodic major depressive disorder and cannabis dependence.  Interestingly, the VA examiner provides a conflicting opinion first indicating that the Veteran appears to suffer from emotional dysfunction characterized by depression and PTSD but then stating that the Veteran does not appear to meet the criteria for PTSD. 

Additionally, a December 2010 VA treating practitioner diagnosed the Veteran with narcissistic personality disorder.  A diagnosis of PTSD was not rendered at that time.  Nevertheless, the Board has considered that the United States Court of Appeals for Veterans Claims (Court) held in McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long as the Veteran had a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability was satisfied.  As a diagnosis of PTSD has been made during the pendency of the appeal, the Board finds that the Veteran has a current diagnosis. 

The Board notes that the available service treatment records reflect that the Veteran suffered from drug problems in service and was transferred to the Navy Drug Rehabilitation Center.  A Memorandum indicates that the Veteran was diagnosed with severe immature personality disorder and sociopathic personality disorder of drug abuse type.  A July 1972 separation examination reflected a normal psychiatric evaluation.  

The Board will now turn its attention to the critical question as to whether there is evidence establishing an etiological link between the Veteran's verified stressor and his post-service diagnosis of PTSD.  There are several VA and non-VA opinions addressing this question.

An August 2005 VA examiner reflected that all of the Veteran's reported symptoms could be explained by chronic cannabis dependence.  She indicated that the Veteran did not meet the diagnostic criteria for PTSD.  As an opinion regarding the etiology of PTSD was not rendered, this VA examination cannot be used for evaluating whether service connection for PTSD is warranted.  Moreover, a January 2009 VA examiner considered the Veteran's PTSD claim.  The VA examiner diagnosed the Veteran with a major depressive disorder and cannabis dependence.  However, the VA examiner then indicated that the Veteran appeared to suffer from emotional dysfunction characterized by depression and PTSD as a result of various life stressors and difficulties.  He stated that the Veteran had sought treatment at the VA for many years without apparent concern about PTSD and did not appear to meet the criteria for PTSD.  He noted that the source of his difficulties appears to stem from other areas of his life and a personality disorder appears a primary concern.  No opinion regarding the etiology of the Veteran "potential" PTSD was provided, as such this opinion is given little probative weight.

Further, a December 2010 VA treating practitioner considered the Veteran's  history but determined that he had a diagnosis of narcissistic personality disorder.  He indicated that while it was possible the Veteran did have PTSD he did not address whether it was related to the Veteran's verified stressor.  As such, this opinion is given no probative value for purposes of determining whether service connection is warranted.  The Board also notes a January 2011 VA treatment record which reflected a diagnosis of PTSD and a notation that the Veteran showed strong avoidant and negativistic traits along with anxiety and traumatic stress disorder due to his combat experience in Vietnam.  It is unclear as to which stressor was used to base this diagnosis. 

Significantly, the Board has considered July 2007 and May 2011 opinions provided by the Veteran's licensed professional counselor.  Moreover, the counselor provided sworn testimony at the Veteran's June 2011 BVA hearing. Both opinions are thorough in nature, but the Board notes that the May 2011 report indicates that the counselor was able to review the Veteran's service treatment records and medical records from the Portland VA Medical Center.  As such, the Board will focus on the probative value of this evaluation.  

The counselor considered the Veteran's history and noted the various reported in-service stressors the Veteran has alleged, including witnessing a plane crash which occurred in August 1969.  She noted that the Veteran described how this event is re-experienced in nightmares and intrusive thoughts.  After examining the Veteran she diagnosed him with PTSD, a panic disorder without agoraphobia and a history of polysubstance dependence.  She noted that the Veteran had been exposed to multiple traumatic events during his service in Vietnam and that these events involved actual threatened death and serious injury.  She stated that the Veteran's response involved intense fear, helplessness and horror and continues at present.  The private counselor indicated that the traumatic events were re-experienced in dreams and flashbacks and that the Veteran attempts to avoid stimuli associated with any traumatic events.  She noted that he had persistent symptoms of increased arousal as indicated by sleep difficulties, hypervigilance, irritability, concentration difficulties and exaggerated startle response.  She stated that these symptoms were long standing and had progressed for many years causing significant impairment in social, occupational, and family functioning. 

The private counselor indicated that after 3 years of treatment with the client it was evident that he presented symptoms which are a general manifestation and consequence of PTSD and not due to physiological effects of a substance or general medical condition.  She noted that the Veteran had experienced some trauma in childhood, and that while childhood trauma can cause PTSD, when the Veteran speaks of nightmares, intrusive thoughts and panic, it is directly related to traumatic events that occurred while he served aboard the USS Bon Homme Richard.  The Board parenthetically notes that evidence now suggesting the Veteran may have suffered from psychological issues prior to service is irrelevant.  His September 1967 enlistment examination noted a normal clinical psychiatric evaluation.  As there was no defect of the Veteran's psychological status noted on entry, he is presumed to be sound.  

The Board has additionally considered the private counselor's testimony provided at the Veteran's June 2011 BVA hearing.  She testified that the Veteran's witnessing the crash on the deck and the fire everywhere resulted in him feeling the threat of death, and that this event singly or jointly with other reported stressors has led to his current diagnosis of PTSD.  See BVA Hearing T. at 22.  The licensed counselor testified that she had a master's degree in counseling psychology and passed a national licensing examination, including having 2,400 hours of client contact under clinical supervision.  See BVA Hearing T. at 25.  The licensed counselor reiterated that the Veteran had a diagnosis of PTSD based on one of his stressors, the verified crash on the flight deck, and there was a nexus between the event and his current diagnosis of PTSD.  See BVA Hearing T. at 27.  

In sum, the record shows a verified in-service stressful event, a diagnosis of PTSD, and medical evidence establishing a link between current symptoms and his verified in-service stressor.  For these reasons, and with the resolution of reasonable doubt in the Veteran's favor, the Board finds that PTSD was incurred in service.

The Board additionally notes that the Veteran has been diagnosed with various other psychiatric problems during the pendency of the appeal, including: dysthymia, depression, a mood disorder, anxiety, major depressive disorder, panic disorder, and a personality disorder.  To the extent that these disorders are part of his service -connected PTSD symptoms, the disorders are granted with the exception of the raised claim for a personality disorder.  Personality disorders are not considered 'diseases or injuries' within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2010).  

In sum, the Board concludes that service connection for a psychiatric disorder, including PTSD, is warranted.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, dysthymia, depression, a mood disorder, anxiety, major depressive disorder, and panic disorder has been received, to this extent, the appeal is granted.

Service connection for a psychiatric disorder, including PTSD, is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


